Exhibit 10(k)


February 16, 2005

Name  

--------------------------------------------------------------------------------

Address  

--------------------------------------------------------------------------------

Dear   

--------------------------------------------------------------------------------

:

The Empire District Electric Company
1996 Stock Incentive Plan (the “Plan”)

Notice of Award of Dividend Equivalents



This is to advise you that effective as of February 2, 2005 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you dividend
equivalents as set forth in this Award (the “Dividend Equivalents”) subject to
the conditions and terms herein stated and the applicable terms and conditions
of the Plan (copy attached). The Dividend Equivalents covered by this Award
relate to the Non-Qualified Stock Option Award dated February 16, 2005 made to
you under the Plan (the “Related Option”) granting you the right to purchase
__________ shares of Common Stock of the Company (“Stock”) subject to the terms
and conditions of that award and the applicable terms and conditions of the
Plan.





1.  Dividend Equivalents. During the period from the Grant Date to the earlier
of: (i) February 2, 2008 or (ii) the date on which your employment terminates
for any reason, there shall be credited to an account (“Account”) established on
the books of the Company Dividend Equivalents in an amount equal to the
dividends that would have been payable to you if you owned the number of shares
of Stock covered by the Related Option. No interest or earnings will be credited
on such Dividend Equivalents. If your employment terminates other than by reason
of a Designated Termination (as defined in Section 14 below) before the earlier
of (i) February 2, 2008 or (ii) the date of a Change in Control of the Company,
you will forfeit the entire amount credited to your Account and will have no
right to any benefits under this Award. If you either (i) continue in employment
with the Company and its Subsidiaries through the earlier of (A) February 2,
2008 or (B) the date of a Change in Control of the Company or (ii) terminate
employment before the earlier of (A) or (B) above by reason of a Designated
Termination (as defined in Section 14 below) , then as of February 2, 2008, your
Account will be converted into a right to receive a number of shares of Stock
(the “Restricted Stock”) determined by dividing the amount credited to your
Account by the Fair Market Value (as defined in the Plan) of a share of Stock on
February 2, 2008 (disregarding fractions of a share), provided, however, that
such shares of Restricted Stock shall be subject to the forfeiture and other
conditions and terms herein stated and the applicable terms and conditions of
the Plan. Such shares of Restricted Stock will be granted under the Plan.





2.  Restricted Stock. Each share of Restricted Stock granted pursuant to the
provisions of Section 1 above shall represent the right to receive one share of
Stock upon the vesting of such Restricted Stock pursuant to Section 3 below.
Upon such vesting, a certificate for the shares of Stock corresponding to the
number of shares of Restricted Stock that vest will be delivered to you, or, in
the event of your death, to the person or persons determined pursuant to Section
5 below, as soon as possible after such vesting occurs.





3.  Vesting of Restricted Stock. You will vest in all of the shares of
Restricted Stock granted pursuant to this Award on the earliest of (i) February
2, 2013, (ii) the date of a Change in Control of the Company, or (iii) the date
on which the Related Option is exercised in full, provided, however, that such
vesting shall not occur if, prior to the vesting, the Restricted Stock is
forfeited pursuant to Section 4.





4.  Forfeiture of Restricted Stock. You will forfeit all of the shares of
Restricted Stock covered by this Award if the Related Option terminates without
having been fully exercised prior to the earlier of (i) February 2, 2013 or (ii)
the date of a Change in Control of the Company.





5.  Heirs and Successors. This Award shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets



93


--------------------------------------------------------------------------------


or otherwise, all or substantially all of the Company’s assets and business. If
any of the benefits distributable to you under this Award have not been
distributed at the time of your death, such benefits shall be distributed to
your Designated Beneficiary, in accordance with the provisions of this Award and
the Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by you in a writing filed with the Committee in such form and at such
time as the Committee shall require. If you are deceased and failed to designate
a beneficiary, or if the Designated Beneficiary does not survive you, any
benefits distributable to you shall be distributed to the legal representative
of your estate. If you are deceased and have designated a beneficiary and the
Designated Beneficiary survives you but dies before the complete distribution of
benefits to the Designated Beneficiary under this Award, then any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.



6.  Administration. The authority to manage and control the operation and
administration of this Award shall be vested in the Committee identified in the
Plan, and the Committee shall have all of the powers with respect to this Award
that it has with respect to the Plan. Any interpretation of the Award by the
Committee and any decision made by it with respect to the Award are final and
binding on all persons.





7.  Amendment. This Award may be amended by written agreement between you and
the Company, without the consent of any other person.





8.  Nontransferability. This Award shall not be transferable except by will or
the laws of descent and distribution or by beneficiary designation in accordance
with Section 5 above.





9.  Taxes. The Company shall be entitled to withhold the amount of any
withholding tax payable with respect to the Award and to sell such number of
shares of Stock as may be necessary to produce the amount so required to be
withheld, unless the recipient supplies to the Company cash in the amount
requested by the Company for the purpose.





10.  Employee and Shareholder Status. This Award does not constitute a contract
of continued service and does not give you the right to be retained as an
employee of the Company or any of its Subsidiaries. This Award does not confer
upon you or any other holder thereof any right as a shareholder of the Company
prior to the issuance of shares of Stock pursuant to this Award.





11.  Plan Governs. Notwithstanding anything in this Award to the contrary, the
terms of this Award shall be subject to the terms of the Plan.





12.  Unsecured Creditor. Your rights with respect to the Award and the shares of
Stock subject thereto prior to the delivery of a certificate following vesting
of the Restricted Stock are those of an unsecured general creditor of the
Company. No shares of Stock or other specific property is or will be set apart
in trust or otherwise with respect to the Award but all of your rights in the
Award will be evidenced only by entries on the books of the Company unless and
until shares of Stock are actually issued to you, your beneficiary or your
estate pursuant to the Award.





13.  Rules Relating to Termination of Employment. For purposes of this Award,
the date of termination of your employment shall be the first day occurring on
or after the Grant Date on which you are not employed by the Company or any
Subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of you between the Company and a Subsidiary or between two
Subsidiaries; and further provided that your employment shall not be considered
terminated while you are on a leave of absence from the Company or a Subsidiary
approved by your employer. If, as a result of a sale or other transaction, your
employer ceases to be a Subsidiary (and your employer is or becomes an entity
that is separate from the Company), and you are not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then, the occurrence of such transaction shall be treated as
the date of termination of your employment caused by you being discharged by the
employer.





14.  Definitions. For purposes of this Award, the terms used in this Award shall
have the following meanings:





(i)  Cause. A termination of employment for “Cause” means any termination of
your employment by the Company or any of its Subsidiaries for (i) serious,
willful misconduct in respect of your obligations to the Company or its
Subsidiaries, which has caused demonstrable and serious injury to the Company or
any of its Subsidiaries, monetary or otherwise, as evidenced by a determination
in a binding and final judgment, order



94


--------------------------------------------------------------------------------





or decree of a court or administrative agency of competent jurisdiction, in
effect after exhaustion or lapse of all rights of appeal, in an action, suit or
proceeding, whether civil, criminal, administrative or investigative; (ii)
conviction of a felony, which has caused demonstrable and serious injury to the
Company or any of its Subsidiaries, monetary or otherwise, as evidenced by a
binding and final judgment, order, or decree of a court of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal; or
(iii) your willful and continual failure to substantially perform your duties
for the Company or any of its Subsidiaries (other than resulting from your
incapacity due to physical or mental illness) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to you specifying the manner in which
you have failed to substantially perform.





(ii)  Change in Control. A “Change in Control” of the Company shall be deemed to
have occurred if any of the following occur:





(a)  a merger or consolidation of the Company with any other corporation is
consummated, other than a merger or consolidation which would result in the
Voting Securities of the Company held by such shareholders outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by converting into Voting Securities of the surviving entity)
more than 75 percent of the Company or such surviving entity outstanding
immediately after such merger or consolidation;





(b)  a sale, exchange or other disposition of all or substantially all the
assets of the Company for the securities of another entity, cash or other
property is consummated;





(c)  the shareholders of the Company approve a plan of liquidation or
dissolution of the Company;





(d)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
other than a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of Voting
Securities of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of Voting Securities of the
Company representing at least 25 percent of the total voting power represented
by the Voting Securities of the Company then outstanding; or





(e)  individuals who on January 1, 2001 constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors on January 1, 2001 or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority
thereof.





(iii)  Designated Termination. “Designated Termination” means the termination of
your employment with the Company and its Subsidiaries by reason of your death,
Retirement, Disability, involuntary termination by the Company and its
Subsidiaries without





(iv)  Disability. Except as otherwise provided by the Committee, “Disability”
means the determination by the Committee, in its sole discretion, that a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.





(v)  Retirement. “Retirement” means your retirement on an “Early Retirement
Date” or on or after your “Normal Retirement Date,” as those terms are defined
in The Empire District Electric Company Employees’ Retirement Plan.





(vi)  Voting Securities. “Voting Securities” means any securities which carry
the right to vote generally in the election of directors.





(vii)  Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Award.



95


--------------------------------------------------------------------------------




Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.



    Very truly yours,




--------------------------------------------------------------------------------

Chairman of the Plan Committee
Receipt of the foregoing Award
of Dividend Equivalents is hereby
acknowledged. My signed beneficiary
designation form is attached.


   
 
    
 
Name
    
Date

96


--------------------------------------------------------------------------------